Exhibit 10.34

ATLAS ENERGY, INC.

2009 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This RESTRICTED STOCK UNIT AGREEMENT, dated as of                 , 20     (the
“Date of Grant”), delivered by Atlas Energy, Inc. (together with its successors
and assigns hereinafter referred to as, the “Company”) to                     
(the “Grantee”).

RECITALS

The Atlas Energy, Inc. 2009 Stock Incentive Plan (the “Plan”) provides for the
grant of restricted stock units in accordance with the terms and conditions of
the Plan. The Compensation Committee of the Company’s Board of Directors (the
“Committee”), which administers the Plan, has decided to make a grant of
restricted stock units as an inducement for the Grantee to continue in the
employ of the Company and any of its Subsidiaries or Affiliates (as defined in
the Plan) (an “Employer”) and promote the best interests of the Company and its
shareholders. References in this Agreement to the Committee shall include any
successor thereto appointed under and in accordance with the Plan.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1. Grant of Restricted Stock Units. Subject to the terms and conditions set
forth in this Agreement and the Plan, the Company hereby grants the Grantee
             restricted stock units, subject to the restrictions set forth below
and in the Plan (the “Restricted Stock Units”).

 

2. Restricted Stock Unit Account. Restricted Stock Units represent hypothetical
shares of common stock of the Company (“Company Stock”), and not actual shares
of stock. The Company shall establish and maintain a Restricted Stock Unit
account, as a bookkeeping account on its records, for the Grantee and shall
record in such account the number of Restricted Stock Units granted to the
Grantee. No shares of stock shall be issued to the Grantee at the time the grant
is made, and the Grantee shall not be, nor have any of the rights or privileges
of, a shareholder of the Company with respect to any Restricted Stock Units
recorded in the account. The Grantee shall not have any interest in any fund or
specific assets of the Company by reason of this award or the Restricted Stock
Unit account established for the Grantee.



--------------------------------------------------------------------------------

3. Vesting. The Restricted Stock Units shall be subject to forfeiture until the
Restricted Stock Units vest. The Restricted Stock Units shall become vested
according to the following schedule, if the Grantee continues to be employed by,
or provide service to, an Employer on the applicable vesting date:

 

Vesting Date

   Vested Restricted Stock Units  

3rd anniversary of the Date of Grant

   25 % 

4th anniversary of the Date of Grant

   75 % 

The vesting of the Restricted Stock Units shall be cumulative, but shall not
exceed 100% of the Restricted Stock Units. If the foregoing schedule would
produce fractional Units, the number of Restricted Stock Units that vest shall
be rounded down to the nearest whole Unit.

 

4. Termination of Restricted Stock Units.

(a) Except as provided below, upon Grantee’s Termination of Employment (as
defined in the Plan) for any reason before all the Restricted Stock Units vest,
any unvested Restricted Stock Units shall automatically terminate and shall be
forfeited as of the date of the Grantee’s Termination of Employment. No
distribution shall be made with respect to any unvested Restricted Stock Units
that terminate as described in this Section 4.

(b) Upon Grantee’s Termination of Employment by reason of death, any unvested
Restricted Stock Units shall immediately vest.

(c) Upon the Grantee’s Termination of Employment by the Company without Cause
(as defined in Section 15(a) below) [or by the Grantee for Good Reason (as
defined in Section 15(b) below in each case],1 upon or during the one-year
period following a Change in Control (as defined in the Plan), any unvested
Restricted Stock Units shall immediately vest.

 

5. Payment of Restricted Stock Units.

(a) If and when the Restricted Stock Units vest, the Company shall issue to the
Grantee one share of Company Stock for each vested Restricted Stock Unit,
subject to the Grantee’s tax withholding obligations as described below.
Distribution shall be made within 30 days after the vesting date.

(b) The Company or any Affiliate is authorized to withhold from any payment due
or transfer made under this Agreement or from any compensation or other amount
owing to the Participant, including by payroll deduction, the amount (in cash,
shares, other securities or other property as determined by the Committee) of
any applicable taxes payable in respect to the Restricted Stock Units, or any
payment or transfer under this Agreement or the Plan and to take such other
action as may be necessary in the opinion of the Company or such Affiliate to
satisfy its withholding obligations for the payment of such taxes, all in
accordance with Section 14(d) of the Plan. If shares (including shares subject
to the Restricted Stock Units) are used to satisfy tax withholding, such shares
shall be valued based on their Fair Market Value when the tax withholding is
required to be made; provided, however, that not more than the legally required
minimum tax withholding amount may be settled by share withholding. If the
Grantee fails to pay any required tax withholding amount in the manner specified
by the Company when the Restricted Stock Units become taxable, after receiving
written notice from the Company, the Company is authorized to cancel such
Restricted Stock Units, in which case the Restricted Stock Units shall be
forfeited and shall not be paid to the Grantee.

 

1 For the “senior” level award agreement.

 

2



--------------------------------------------------------------------------------

(c) The obligation of the Company to deliver stock shall also be subject to the
condition that if at any time the Committee shall determine in its discretion
that the listing, registration or qualification of the shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issue of shares, the shares may not be
issued in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee. The issuance of shares to Grantee pursuant to
this Agreement is subject to any applicable taxes and other laws or regulations
of the United States or of any state having jurisdiction thereof.

 

6. Change in Control. The provisions of the Plan applicable to a Change in
Control shall apply to the Restricted Stock Units, and, in the event of a Change
in Control, the Committee may take such actions as it deems appropriate pursuant
to the Plan.

 

7. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and payment of the
Restricted Stock Units are subject to interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) the registration, qualification or
listing of the shares, (ii) changes in capitalization of the Company and
(iii) other requirements of applicable law. The Committee shall have the
authority to interpret and construe the Restricted Stock Units pursuant to the
terms of the Plan, and its decisions shall be conclusive as to any questions
arising hereunder.

 

8. No Employment or Other Rights. The grant shall not confer upon the Grantee
any right to be retained by or in the employ or service of any Employer and
shall not interfere in any way with the right of any Employer to terminate the
Grantee’s employment or service at any time. The right of any Employer to
terminate at will the Grantee’s employment or service at any time for any reason
is specifically reserved.

 

9. No Shareholder Rights. Neither the Grantee, nor any person entitled to
receive payment in the event of the Grantee’s death, shall have any of the
rights and privileges of a shareholder with respect to shares of Company Stock,
until certificates for shares have been issued upon payment of Restricted Stock
Units.

 

10. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Restricted Stock Units or any
right hereunder, except as provided for in this Agreement, or in the event of
the levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, the Company may terminate the Restricted Stock Units
by notice to the Grantee, and the Restricted Stock Units and all rights
hereunder shall thereupon become null and void. The rights and protections of
the Company hereunder shall extend to any successors or assigns of the Company
and to the Company’s Subsidiaries, and Affiliates. This Agreement may be
assigned by the Company without the Grantee’s consent.

 

3



--------------------------------------------------------------------------------

11. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

 

12. Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), or an exemption, and
payments may only be made under this Agreement upon an event and in a manner
permitted by Section 409A of the Code, to the extent applicable. To the maximum
extent permitted under Section 409A of the Code, the benefits provided under
this Agreement are intended to be subject to a “substantial risk of forfeiture”
under Section 409A of the Code, and will be paid within the “short term deferral
period” following the lapse of the applicable forfeiture conditions. In no event
may the Grantee, directly or indirectly, designate the calendar year of a
payment. Notwithstanding anything in this Agreement to the contrary, if required
by Section 409A of the Code, if the Grantee is considered a “specified employee”
for purposes of Section 409A of the Code and if payment of any amounts under
this Agreement is required to be delayed for a period of six months after
separation from service pursuant to Section 409A of the Code, payment of such
amounts shall be delayed as required by Section 409A of the Code, and the
accumulated amounts shall be paid in a lump sum payment within ten days after
the end of the six-month postponement period. If the Grantee dies during the
six-month postponement period prior to the payment of benefits, the amounts
withheld on account of Section 409A of the Code shall be paid to the personal
representative of the Grantee’s estate within 60 days after the date of the
Grantee’s death.

 

13. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of its Chief Legal Officer at its executive
offices at 1845 Walnut Street, 10th Floor, Philadelphia, Pennsylvania 19103 or
at such other address as to which the Company shall have notified Grantee in
writing, and any notice to the Grantee shall be addressed to such Grantee at the
current address shown on the payroll of the Company, or to such other address as
the Grantee may designate to the Company in writing. Any notice shall be
delivered by hand or by a recognized courier service such as FedEx or UPS, sent
by telecopy or enclosed in a properly sealed envelope addressed as stated above,
registered and deposited, postage prepaid, in a post office regularly maintained
by the United States Postal Service.

 

4



--------------------------------------------------------------------------------

14. Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:

(a) “Cause” means Cause (or a term of similar import) as defined in an
Individual Agreement (as defined in the Plan) to which the Grantee is party, or,
if there is none, “Cause” means the Grantee’s: (i) commission of a felony or a
crime of moral turpitude; (ii) commission of any act of malfeasance or
wrongdoing against the Company or any of its Subsidiaries or Affiliates; (iii) a
material breach of the Company’s policies or procedures; (iv) willful and
continued failure to perform the Grantee’s material duties; (v) willful
misconduct which causes material harm to the Company or its Subsidiaries or
Affiliates or their respective business reputations, including due to any
adverse publicity; or (vi) material breach of the Grantee’s obligations under
any agreement (including any covenant not to compete) entered into between the
Grantee and the Company or any of its Subsidiaries or Affiliates.
Notwithstanding anything in Section 2(c) of the Plan, following a Change in
Control, any determination by the Committee as to whether “Cause” exists shall
be subject to de novo review.

[(b) “Good Reason” means Good Reason (or a term of similar import) as defined in
an Individual Agreement to which the Grantee is a party, or, if there is none,
“Good Reason” means, without the Grantee’s written consent, (i) the Grantee’s
position, authority, duties or responsibilities are materially diminished from
those in effect during the 90-day period immediately preceding a Change in
Control, (ii) a reduction of ten percent or greater in the Grantee’s annual base
salary as in effect during the 90-day period immediately prior to the Change in
Control, or as the same may be increased from time to time or (iii) the Company
requires the Grantee regularly to perform his duties of employment beyond a 50
mile radius from the location of the Grantee’s employment immediately prior to
the Change in Control. In order to invoke a termination for Good Reason, the
Grantee shall provide written notice to the Company of the existence of one or
more of the conditions described in clauses (i) through (iii) within 60 days
following the Grantee’s knowledge of the initial existence of such condition or
conditions, specifying in reasonable detail the conditions constituting Good
Reason, and the Company shall have 30 days following receipt of such written
notice (the “Cure Period”) during which it may cure the condition if such
condition is reasonably subject to cure. In the event that the Company fails to
remedy the condition constituting Good Reason during the applicable Cure Period,
the Grantee’s Termination of Employment must occur, if at all, within 90 days
following the end of such Cure Period in order for such termination as a result
of such condition to constitute a termination for Good Reason.]2

[SIGNATURES CONTAINED ON FOLLOWING PAGE]

 

2 For the “senior” level award agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest to this Restricted Stock Unit Agreement, and the Grantee has
placed his or her signature hereon, effective as of the Date of Grant.

 

Attest:

    ATLAS ENERGY, INC.    

 

    By:                                                                    

Corporate Secretary

         

I hereby accept the award of Restricted Stock Units described in this Agreement,
and I agree to be bound by the terms of the Plan and this Agreement. I hereby
agree that all of the decisions and determinations of the Committee with respect
to the Restricted Stock Units shall be final and binding.

 

 

   

 

  Date     Grantee  

 

6